Citation Nr: 0427467	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  02-12 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than January 16, 
1997, for the grant of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Z.E.


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from January 1968 to 
January 1971.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a September 2001 rating 
decision.  The veteran filed a notice of disagreement (NOD) 
in September 2001, and the RO issued a statement of the case 
(SOC) in August 2002.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) also 
in August 2002.  

In April 2004, the veteran and a witness testified during a 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record.  

For the reason expressed below, this appeal is being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

In the above noted NOD, the veteran requested a hearing 
before a Decision Review Officer at the RO.  On the above- 
noted VA Form 9, the veteran checked the box requesting a 
Board hearing at a local VA office (Travel Board hearing).  
An accompanying statement with the Form 9, submitted by the 
veteran's representative, noted in particular that the 
veteran desired to appear personally before a local Decision 
Review Officer at the VA facility in Seattle.  

As noted above, in April 2004, the veteran testified during a 
hearing before the undersigned Veterans Law Judge, pursuant 
to his request for such a hearing.  However, the claims file 
does not reflect that the veteran requested a Board hearing  
in lieu of an RO hearing, or that the veteran has otherwise 
withdrawn his request for an RO hearing.  

Pursuant to 38 C.F.R. § 20.700 (2003), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  Under these circumstances, in 
accordance with his request, the veteran must be provided an 
opportunity to present testimony at an RO hearing.

To ensure that all due process requirements are met, the 
matter on appeal is hereby REMANDED to the RO, via the AMC, 
for the following action:

1.  The RO should schedule the veteran 
for an RO hearing in accordance with his 
September 2001 and August 2002 requests.  
The RO should notify the veteran of the 
date and time of the hearing, in 
accordance with 38 C.F.R. § 20.700 
(2003).  If the veteran no longer desires 
such a hearing, a statement to that 
effect (preferably, a signed writing by 
the veteran) should be associated with 
the claims file, and the file transferred 
to the Board in accordance with current 
appellate procedures.
 
2.  In the event that a hearing is still 
desired and conducted, thereafter, the RO 
should again consider the veteran's claim 
for an effective date earlier than 
January 16, 1997, for the grant of 
service connection for PTSD, in light of 
all pertinent evidence and legal 
authority.  If the benefit sought 
continues to be denied, the RO should 
furnish to the veteran and his 
representative an appropriate 
supplemental SOC (SSOC), and afford them 
an opportunity to respond before the 
claims file is returned to the Board for 
further appellate review.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



